                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JACK B. ROY, an individual,                         Case No. 3:18-cv-01695-YY

                Plaintiff,                           ORDER

        v.

 LABORERS’ LOCAL 737, a domestic
 nonprofit mutual benefit corporation, and
 ZACKARY CULVER, an individual,

                Defendants.


IMMERGUT, District Judge.

       On April 28, 2021, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F&R), ECF 70, recommending that Defendants Laborers’ Local 737 and

Zackary Culver’s Amended Bill of Costs, ECF 63, be deferred pending appeal. No party filed

objections.

                                          DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s F&R, “the court shall

make a de novo determination of those portions of the report or specified proposed findings or


PAGE 1 – ORDER
recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte,” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, the Court has reviewed the F&R, ECF 70, and accepts

Judge You’s conclusions. The F&R, ECF 70, is adopted in full. Plaintiff’s Amended Bill of

Costs, ECF 63, is deferred pending appeal.


       IT IS SO ORDERED.

       DATED this 13th day of May, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
